STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                         NO.    2022    Kw    0014


VERSUS


RODRICK          BETZ                                                              FEBRUARY       25,    2022




In   Re:           Rodrick          Betz,          applying        for   supervisory         writs,        19th
                   Judicial         District          Court,       Parish     of    East     Baton       Rouge,
                   No.    02- 99- 0111.




BEFORE:           WHIPPLE,          C. J.,        PENZATO AND       HESTER,    JJ.


        WRIT       GRANTED.             The       district      court    is   instructed          to    proceed
toward        disposition               of        relator'   s "   Motion     to     Clarify           Sentence
pursuant          to    La.   C.    CR.      P.    Art.   880"     filed July 9,          2021.


                                                          VGW
                                                          AHP
                                                          CHH




COURT       OF APPEAL,          FIRST        CIRCUIT

        r




        DEPUT           CLERK      OF   COURT
                   FOR    THE      COURT